UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
CAROL MELTON,
                             Plaintiff,                          Index No. 19 CV 09755 (VB)
                      -against-                                  ANSWER TO COMPLAINT
POUGHKEEPSIE CITY SCHOOL DISTRICT,
                             Defendant.
________________________________________________

       Defendant Poughkeepsie City School District (hereinafter referred to as “District”), by its

attorneys, Shaw, Perelson, May & Lambert, LLP, as and for its Answer to the Complaint, states:

       1.     Admits the allegations at paragraphs numbered I A, B and C of the Complaint.

       2.     Admits the allegations at paragraph numbered II of the Complaint.

       3.     Denies the allegations at paragraphs numbered III A, C and D of the Complaint.

       4.     Denies knowledge or information sufficient to form a belief as to the truth of the

              allegations at paragraph numbered IV of the Complaint.

       5.     As and for its answer to the allegations at paragraph numbered III E and the

              attached “ATTACHMENT A . . . Facts” to the Complaint thereof, denies the

              allegations at paragraphs numbered 1 through 12 thereof.

       6.     As and for its answer to the allegations at paragraph numbered V and the attached

              “ATTACHMENT B . . . Injuries” to the Complaint thereof, denies the allegations

              therein.

       7.     As and for its answer to the allegations at paragraph numbered V and the attached

              “ATTACHMENT C . . . Relief” to the Complaint thereof, denies the allegations

              therein.
                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which the relief sought in the Complaint may

be granted.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        The Plaintiff has failed to exhaust her administrative remedies as concerns her claims of

unlawful discrimination or retaliation.

                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        The Plaintiff failed to timely commence this action within 90 days of receipt of a notice

of right to sue.

        WHEREFORE, the defendant respectfully requests that the Court render an Order

denying the relief sought in the Complaint and granting the defendant such other and further

relief as the Court may deem just and proper.



Dated: Poughkeepsie, New York
       July 22, 2020

                                      SHAW, PERELSON, MAY & LAMBERT, LLP
                                      Attorneys for Defendant


                                      By:_____/S/_________________________
                                      Mark C. Rushfield, Esq. (MCR0231)
                                      Of Counsel to the Firm
                                      21 Van Wagner Road
                                      Poughkeepsie, New York 12603
                                      845/486-4200
                                      mrushfield@shawperelson.com




                                                2
